Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of November 5,
2009, between SMSA El Paso II Acquisition Corp., a Nevada corporation (“SMSA”),
and Michael Campbell, an individual residing in Tustin, California (the
“Purchaser”).
 
WHEREAS, subject to the terms, conditions and limitations set forth in this
Agreement, SMSA wishes to sell, and Purchaser wishes to purchase, an aggregate
of 20 million shares (the “Shares”) of the common stock of SMSA par value $0.001
per share (the “Common Stock”); and
 
WHEREAS, the consideration for the Shares shall be $0.001 per share of Common
Stock for a total of $20,000 (the “Common Stock Purchase Price” or the “Purchase
Price”).
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, SMSA and the Purchaser agree as
follows:


ARTICLE I.


DEFINITIONS


1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:
 
 “Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means a board of directors of SMSA.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
 “Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Purchase
Price and (ii) SMSA’s obligations to deliver the Shares, in each case, have been
satisfied or waived.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of SMSA, par value $0.001 per share, and
any other class of securities into which such securities may hereafter be
reclassified or changed.
 

--------------------------------------------------------------------------------


 
“Common Stock Equivalents” means any securities of SMSA which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.
 
“Contribution Agreement” means that certain Contribution Agreement between SMSA,
Gerard Pascale and the Purchaser pursuant to which Mr. Pascale will agree to the
return and cancellation of 3 million shares of Common Stock, in consideration
for the retention of 1.5 million shares of Common Stock (the “Cancellation
Fee”).
 
“Escrow Agreement” means that certain Escrow Agreement to be entered into by and
among HFG, as hereinafter defined, SMSA, the Purchaser and Securities Transfer
Corporation, as escrow agent, providing for the retention of the Shares in
escrow until such time HFG is paid the Consulting Fee, as hereinafter defined,
or the Shares shall be delivered to HFG under the terms of the escrow.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of Common Stock issuable upon a stock
split, stock dividend or any subdivision of shares of Common Stock.


“Halter Advisory Agreement” means that certain Advisory Agreement by and between
SMSA and Halter Financial Group, L.P. (“HFG”) pursuant to which HFG will receive
a fee of $250,000 (the “Consulting Fee”).


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Stock” shall mean the Preferred Stock of SMSA, par value $.001 per
share.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Shares” has the meaning set forth in the Preamble.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


 “Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).


“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
2

--------------------------------------------------------------------------------




“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).


“Transaction Documents” means this Agreement, the Contribution Agreement, the
Halter Advisory Agreement, the Escrow Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.


“Transfer Agent” means Securities Transfer Corporation, the current transfer
agent of SMSA, and any successor transfer agent of SMSA.
 
ARTICLE II.


PURCHASE AND SALE


2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, SMSA agrees to sell, and the Purchaser agrees to
purchase, an aggregate of 20 million shares of Common Stock.  Purchaser shall
deliver to SMSA a personal check equal to the Purchase Price and SMSA shall
deliver to Purchaser a certificate representing the Shares.  SMSA and Purchaser
shall each deliver to the other items set forth in Section 2.2 deliverable at
the Closing.  Upon waiver or satisfaction of the covenants and conditions set
forth in Sections 2.2 and 2.3, the Closing shall occur at such location as the
parties shall mutually agree.
 
2.2           Deliveries.
 
(a)           On or prior to the Closing Date, SMSA shall deliver or cause to be
delivered to the Purchaser the following:
 
 
(i)
the Transaction Documents signed by SMSA;

 
 
(ii)
a certificate evidencing 20 million shares of Common Stock;

 
 
(iii)
resignation letters of such officers and directors of SMSA as the Purchaser may
specify in its sole discretion in writing prior to the Closing, and resolutions
of the SMSA’s board appointing Michael Campbell as the sole officer of SMSA and
as a director of SMSA, to serve in such capacity until the next annual meeting
of SMSA’s stockholders or his sooner replacement, as applicable;

 
 
(iv)
a certificate of the secretary of each  SMSA (a) certifying that all conditions
to Closing have been met, as well as the incumbency of the and SMSA’s officers
executing the Agreement; (b) attaching copies of resolutions of the Board of
Directors SMSA (x) approving the transactions contemplated by this Agreement,
and (y) in the case of SMSA, the appointment of such directors and officers as
may be designated by Purchaser to the Board of Directors of SMSA, which
resolutions shall in each case be in full force and effect; (c) attaching copies
certified by the Secretary of State of the State of Nevada of SMSA’s Articles of
Incorporation, as amended, and (d) attaching a true and complete copy of SMSA’s
bylaws, as amended, which shall be in full force and effect; and

 
3

--------------------------------------------------------------------------------


 
(v)
a copy of the Certificate of Compliance as filed with the USBankruptcy court
necessary to satisfy SMSA’s obligations underits confirmed plan of bankruptcy.



(b)           On or prior to the Closing Date, Purchaser shall deliver or cause
to be delivered to SMSA the following:
 
 
(i)
this Agreement duly executed by Purchaser; and

 
(ii) 
all other Transaction Documents, duly executed by Purchaser.



 
2.3
Closing Conditions.

 
(a)           The obligations of SMSA hereunder in connection with the Closing
are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein);
 
(ii)           all obligations, covenants and agreements of Purchaser required
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)           the delivery by Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)           The obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of SMSA contained herein (unless as
of a specific date therein);
 
(ii)           all obligations, covenants and agreements of SMSA required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by SMSA of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv)           there shall have been no Material Adverse Effect with respect to
the SMSA since the date hereof; and
 
(vii)           from the date hereof to the Closing Date, no banking moratorium
shall have been declared either by the United States or New York State
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of Purchaser, makes it impracticable or
inadvisable to purchase the Shares at the Closing.
 
4

--------------------------------------------------------------------------------


 
ARTICLE III.


REPRESENTATIONS AND WARRANTIES


3.1           Representations and Warranties of SMSA.  Except as set forth in
the SEC Reports, which SEC Reports shall be deemed a part hereof and shall
qualify any representation or otherwise made herein to the extent of the
disclosure contained in the applicable SEC Report, SMSA hereby makes the
following representations and warranties to Purchaser as of the Closing Date:
 
(a)           Subsidiaries. SMSA has no subsidiaries. SMSA’s former wholly-owned
subsidiary, Trans Global Operations, Inc., has been dissolved and at the time of
its dissolution had no assets or liabilities.
 
(b)           Organization and Qualification.  SMSA is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  SMSA is not in violation or
default of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents.  SMSA is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of SMSA, taken as a
whole, or (iii) a material adverse effect on SMSA’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.  Notwithstanding the foregoing, the following events, changes,
conditions or effects shall not be deemed to have a “Material Adverse Effect:”
(A) any action or omission of SMSA taken with the prior written consent of the
Purchaser; or (B) any violations or other matters that occur as a result of the
taking of any action expressly required by this Agreement or the failure to take
any action prohibited from being taken by this Agreement.
 
(c)           Authorization; Enforcement.  SMSA has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by SMSA and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of SMSA and no further action is required by SMSA, the Board
of Directors or SMSA’s stockholders in connection therewith.  Each Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by SMSA and, when delivered in accordance with the terms hereof and
thereof, will constitute the valid and binding obligation of SMSA enforceable
against SMSA in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
5

--------------------------------------------------------------------------------


 
(d)           No Conflicts.  The execution, delivery and performance by SMSA of
the Transaction Documents, the sale of the Shares and the consummation by it of
the transactions contemplated hereby and thereby to which it is a party do not
and will not: (i) conflict with or violate any provision of SMSA’s articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of SMSA, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a SMSA debt or otherwise) or other understanding to which
SMSA is a party or by which any property or asset of SMSA is bound or affected,
or (iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which SMSA is subject (including federal and state
securities laws and regulations), or by which any property or asset of SMSA is
bound or affected; except in the case of each of clauses (ii) and (iii), such as
could not have or reasonably be expected to result in a Material Adverse Effect.
 
(ii)           There are no contracts, agreements or understandings, oral or
written, to which SMSA is party which in any way prohibit or restrict, either
currently, with the passage of time or the giving of notice, SMSA from engaging
in any lawful business in any location anywhere in the world whatsoever.
 
(e)           Filings, Consents and Approvals.  SMSA is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by SMSA of the Transaction Documents, other than such
filings as are required to be made under applicable state securities laws.
 
(f)           Issuance of the Shares. The Shares when issued shall be duly
authorized, duly and validly issued, fully paid and nonassessable, free and
clear of all Liens imposed by SMSA other than restrictions on transfer provided
for in the Transaction Documents.
 
(g)           Capitalization.  The capitalization of SMSA is as follows: 100
million shares of Common stock being duly authorized of which 5,000,004 shares
of Common Stock are issued and outstanding and 10 million shares of Preferred
Stock being authorized, none of which are issued and outstanding. No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.  There are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock or Preferred Stock, or contracts, commitments,
understandings or arrangements by which SMSA is or may become bound to issue
additional shares of Common Stock or Common Stock Equivalents.  The sale of the
Shares by SMSA will not obligate SMSA to issue shares of Common Stock or other
securities to any Person (other than the Purchaser) and will not result in a
right of any holder of SMSA’s securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of SMSA are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder, the Board
of Directors or others is required for the consummation of the transactions
contemplated by the Transaction Documents.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to SMSA’s
capital stock to which SMSA is a party or, to the knowledge of SMSA, between or
among any of SMSA’s stockholders.
 
6

--------------------------------------------------------------------------------


 
(h)           SEC Reports; Financial Statements.  SMSA has filed all reports,
schedules, forms, statements and other documents required to be filed by SMSA
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as SMSA was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  SMSA
has never been an issuer subject to Rule 144(i) under the Securities Act. The
financial statements of SMSA included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of SMSA as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
(i)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports or except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) SMSA has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in SMSA’s financial statements pursuant to GAAP or
disclosed in filings made with the Commission, (iii) SMSA has not altered its
method of accounting, (iv) SMSA has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) SMSA has not issued any equity securities to any officer, director
or Affiliate.  SMSA does not have pending before the Commission any request for
confidential treatment of information.  Except for the transactions contemplated
by this Agreement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to SMSA or its business, properties, operations, assets or
financial condition, that would be required to be disclosed by SMSA under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.
 
7

--------------------------------------------------------------------------------


 
(j)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of SMSA,
threatened against or affecting SMSA, or any of its respective properties before
or by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign).
 
(k)           Labor Relations.  SMSA does not currently have and has never had
any employees.
 
(l)           Compliance. SMSA is not: (i) in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by SMSA under), nor has SMSA received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
in or has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(m)           Regulatory Permits.  SMSA possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct business as described in the
SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and SMSA has not received any notice of proceedings relating to the
revocation or modification of any Material Permit.
 
(n)           Title to Assets. SMSA has no material assets.
 
(o)           Patents and Trademarks. SMSA has no patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses or other intellectual property rights or any
similar rights.
 
(p)           Insurance.  SMSA has no policy of insurance.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of SMSA is presently a
party to any transaction with SMSA (other than for services as officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer or
director, any entity in which any officer or director has a substantial interest
or is an officer or director, trustee or partner, in each case in excess of
$120,000.
 
(r)           Investment Company. SMSA is not, and is not an Affiliate of, and
following the consummation of the transactions contemplated by the Transaction
Documents will not be or be an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.  SMSA shall conduct
its business in a manner so that it will not become an “investment company”
subject to registration under the Investment Company Act of 1940, as amended.
 
8

--------------------------------------------------------------------------------


 
(s)           Registration Rights.  No Person has any right to cause SMSA to
effect the registration under the Securities Act or Exchange Act of any
securities of SMSA.
 
(t)           Registration of Securities.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and SMSA has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
SMSA received any notification that the Commission is contemplating terminating
such registration.
 
(u)           Application of Takeover Protections.  SMSA and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under SMSA’s articles of incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to the Purchaser as a result of the Purchaser and SMSA
fulfilling their respective obligations or exercising their respective rights
under the Transaction Documents, including without limitation as a result of
SMSA’s issuance of the Shares and the Purchaser’s ownership of the Shares.
 
(v)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, SMSA
confirms that neither it nor any other Person acting on its behalf has provided
the Purchaser or its representatives, agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.  SMSA understands and confirms that the Purchaser will rely on the
foregoing representation in effecting transactions in securities of SMSA.  All
of the disclosure furnished by or on behalf of SMSA to the Purchaser regarding
SMSA, its business and the transactions contemplated hereby is true and correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. SMSA acknowledges and agrees that the Purchaser makes, has
not made, nor will make any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof and in the other Transaction Documents to which the Purchaser
is a party.
 
(w)           Tax Status. SMSA has filed all necessary federal, state and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and SMSA has no knowledge of a tax deficiency which has been
asserted or threatened against SMSA.
 
(x)           Accountants.  SMSA’s accounting firm is a registered public
accounting firm as required by the Exchange Act.
 
(y)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by SMSA
to arise, between SMSA and the accountants and lawyers formerly or presently
employed by SMSA and SMSA is current with respect to any fees owed to its
accountants and lawyers which could affect SMSA’s ability to perform any of its
obligations under any of the Transaction Documents.
 
(z)           Regulation M Compliance.  SMSA has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of SMSA to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of SMSA.
 
9

--------------------------------------------------------------------------------


 
(aa)           Stock Option Plans. SMSA has no stock option or restricted
security plans, agreements or arrangements.  SMSA has not knowingly granted, and
there is no and has been no policy or practice to knowingly grant, stock options
or restricted securities prior to, or otherwise knowingly coordinate the grant
of stock options with, the release or other public announcement of material
information regarding SMSA or its financial results or prospects.
 
3.2           Representations and Warranties of the Purchaser.  Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to SMSA
as follows (unless as of a specific date therein)
 
(a)           Due Execution.  Each Transaction Document to which Purchaser is a
party has been duly executed by Purchaser, and when delivered by Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of Purchaser, enforceable against it in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b)           Government Consent etc.  No consent, approval or authorization of
or designation, declaration or filing with any governmental authority on the
part of the Purchaser is required in connection with the valid execution and
delivery of this Agreement or the Transaction Documents, or the offer and sale
of the Shares, or the consummation of any other transaction contemplated hereby
other than those filings required under the Exchange Act.
 
(c)           Disclosure of Information.  The Purchaser represents that it has
had an opportunity to ask questions and receive answers from SMSA regarding the
terms and conditions of the offering of the Shares and the business, properties,
prospects and financial condition of SMSA.
 
(d)           Restricted Securities.  The Purchaser understands that the Shares
will be characterized as “restricted securities” under the federal securities
laws, inasmuch as they are being acquired from SMSA in a transaction not
involving a public offering, and that under such laws and applicable regulations
such Shares may not be resold without registration under the Securities Act,
except in certain limited circumstances.  In this connection, the Purchaser
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.  The Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares and on requirements relating
to SMSA that are outside the Purchaser’s control, and that SMSA is under no
obligation and may not be able to satisfy.
 
(e)           Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
10

--------------------------------------------------------------------------------


 
ARTICLE IV.


OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to SMSA or to an
Affiliate of Purchaser or in connection with a pledge as contemplated in Section
4.1(b), SMSA may require the transferor thereof to provide to SMSA an opinion of
counsel selected by the transferor and reasonably acceptable to SMSA, the form
and substance of which opinion shall be reasonably satisfactory to SMSA, to the
effect that such transfer does not require registration of such transferred
Shares under the Securities Act.
 
(b)           The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Shares in the following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND, IF
APPLICABLE, THE SECURITIES LAWS OF ANY APPLICABLE STATE OR OTHER JURISDICTION OR
IN THE ABSENCE OF SUCH REGISTRATION UPON DELIVERY TO THE COMPANY OF AN OPINION
OF COUNSEL SATSIFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”


SMSA acknowledges and agrees that Purchaser may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this
Agreement  and, if required under the terms of such arrangement, Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer would not be subject to approval of SMSA and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
Purchaser’s expense, SMSA will execute and deliver such reasonable documentation
as a pledgee or secured party of Shares may reasonably request in connection
with a pledge or transfer of the Shares.
 
(c)           Purchaser agrees with SMSA that Purchaser will sell any Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in this Section 4.1 is predicated upon SMSA’s
reliance upon this understanding.
 
11

--------------------------------------------------------------------------------


 
4.2           Furnishing of Information; Public Information. As long as
Purchaser owns Shares, SMSA covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by SMSA after the date hereof pursuant
to the Exchange Act even if SMSA is not then subject to the reporting
requirements of the Exchange Act.  SMSA further covenants that it will take such
further action as any holder of Shares may reasonably request, to the extent
required from time to time to enable such Person to sell such Shares without
registration under the Securities Act, including without limitation, within the
requirements of the exemption provided by Rule 144.
 
4.3           Securities Laws Disclosure; Publicity.  SMSA shall, by 8:30 a.m.
(New York City time) on the 4th Business Day immediately following the date
hereof, issue a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby, and including the Transaction Documents as
exhibits thereto.  SMSA and the Purchaser shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither SMSA nor the Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of SMSA, with
respect to any press release of Purchaser, or without the prior consent of the
Purchaser, with respect to any press release of SMSA, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.
 
4.4           Shareholder Rights Plan.  No claim will be made or enforced by
SMSA, with the consent of SMSA, or any other Person, that Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by SMSA, or
that Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Shares under the Transaction Documents or
under any other agreement between SMSA and the Purchaser.
 
4.5           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
SMSA covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide Purchaser or its agents or counsel with any information
that SMSA believes constitutes material non-public information, unless prior
thereto Purchaser shall have executed a written agreement with SMSA regarding
the confidentiality and use of such information. SMSA understands and confirms
that Purchaser may rely on the foregoing covenant in effecting transactions in
securities of SMSA.
 
4.6           Indemnification of the Purchaser.  Subject to the provisions of
this Section 4.6, SMSA will indemnify and hold the Purchaser and his
representatives and agents  (each, a “Purchaser Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by SMSA in this
Agreement or in the other Transaction Documents or (b) any action instituted
against Purchaser in any capacity, or any of them or their respective
Affiliates, by any stockholder of SMSA who is not an Affiliate of Purchaser,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is pleaded with particularity as follows and based
upon a breach of Purchaser’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings Purchaser may have
with any such stockholder or any violations by Purchaser of state or federal
securities laws or any conduct by Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, Purchaser Party shall promptly notify SMSA in writing, and
SMSA shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by SMSA in writing, (ii)
SMSA has failed after a reasonable period of time to assume such defense and to
employ counsel or (iii) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of SMSA
and the position of such Purchaser Party, in which case SMSA shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. SMSA will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without SMSA’s
prior written consent, which shall not be unreasonably withheld or delayed; or
(z) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.
 
12

--------------------------------------------------------------------------------


 
4.7           Certain Transactions and Confidentiality. Purchaser covenants that
neither he, nor any Affiliate acting on his behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of SMSA’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
Current Report on Form 8-K.  Purchaser covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by SMSA
pursuant to the Current Report on Form 8-K, Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents.  Notwithstanding the
foregoing, and notwithstanding anything contained in this Agreement to the
contrary, SMSA expressly acknowledges and agrees that (i) Purchaser does not
make any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of SMSA after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the Current Report on Form 8-K, (ii) Purchaser shall not be
restricted or prohibited from effecting any transactions in any securities of
SMSA in accordance with applicable securities laws from and after the time that
the transactions contemplated by this Agreement are first publicly announced
pursuant to the Current Report on Form 8-K and (iii) Purchaser shall have no
duty of confidentiality to SMSA after the issuance of the Current Report on Form
8-K regarding this Agreement.
 
ARTICLE V.


MISCELLANEOUS


5.1           Termination; Cooperation. 
 
(a)           This Agreement may be terminated by the Purchaser if the Closing
has not been consummated on or before November 10, 2009.
 
(b)           From the date hereof until the Closing Date, SMSA will cooperate,
and will cause its officers, directors, agents and advisers to cooperate, with
the Purchaser on any due diligence investigation of SMSA, its business, officers
and directors, and SMSA will promptly notify (or cause to be notified) the
Purchaser of any material event or events of any nature whatsoever regarding
SMSA or the subject matter of the Purchaser’s due diligence investigation.
 
5.2           Fees and Expenses.  The Purchaser and SMSA shall pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement
and the other Transaction Documents.    SMSA shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Shares to the Purchaser other than taxes based upon income.
 
13

--------------------------------------------------------------------------------


 
5.3           Entire Agreement; Further Assurances.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement and the Transaction
Documents.


 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by SMSA and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
SMSA may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser.  Purchaser may assign any or all
of its rights under this Agreement to any Person to whom Purchaser assigns or
transfers any Shares, provided that such transferee agrees in writing to be
bound, with respect to the transferred Shares, by the provisions of the
Transaction Documents that apply to Purchaser.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York applicable to contracts and agreements made and to be
performed solely within the State of New York.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an  inconvenient venue for
such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.
 
14

--------------------------------------------------------------------------------


 
5.10           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares.
 
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13           Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, SMSA shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to SMSA of such loss, theft or destruction.  The applicant for a
new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.
 
5.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Purchaser and
SMSA will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.15           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.16           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
15

--------------------------------------------------------------------------------


 
5.17           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
[Signature Page Follows]
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

SMSA EL PASO II ACQUISITION CORP.    
Address for Notice:
         
By:   
/s/ Gerard Pascale
 
 
28 Cottonwood Lane,
Name:  
Gerard Pascale    
Hilton Head, SC  29926
Title: President and Chief Executive Officer          
 
 
 
 
        PURCHASER     Address for Notice:               11753 Willard Avenue,
By:    /s/ Michael Campbell
 
 
Tustin, California  92782
Name:   Michael Campbell      

 
17

--------------------------------------------------------------------------------

